In a proceeding pursuant to CPLR article 78 to compel the Board of Education of the Bayport-Blue Point Union Free School District to reinstate the petitioner to the probationary position of Assistant Superintendent for Business, with back pay, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Baisley, J.), dated June 5, 1990, which dismissed the petition.
Ordered that the judgment is affirmed, with costs.
The petitioner, Alice K. Connor, commenced this CPLR article 78 proceeding to challenge the action of the respondent Board of Education of the Bayport-Blue Point Union Free School District in terminating her employment as an Assistant Superintendent for Business before her probationary period had expired. She seeks reinstatement of her employment until the expiration of the three-year probationary period and also seeks to enjoin the school district from terminating her employment without first affording her a hearing.
Absent a contrary agreement, a probationary teacher may be dismissed at any time during the probationary term (see, Education Law § 3012 [1] [b]). A probationary employee has no property interest that would entitle her to a hearing before termination of her employment (see, Matter of Anonymous v Codd, 40 NY2d 860). However, "a board of education * * * may limit or restrict its right to terminate a probationary appointment during the probationary period or agree to supplementary procedural steps preliminary to the termination of a probationary appointment — in that case 'more structured evaluation procedures’ ” (Matter of Candor Cent. School Dist. [Candor Teachers Assn.], 42 NY2d 266, 272; see also, Matter of Board of Educ. [Middle Is. Teachers Assn.], 50 NY2d 426; Matter of Board of Educ. [Carle Place Teachers Assn.], 63 AD2d 714). There is no support for the petitioner’s claim that the Board either granted or intended to grant her any greater rights or protections than those generally afforded a probationary employee. Rosenblatt, J. P., Miller, Copertino and Pizzuto, JJ., concur.